DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of: A. 2 "...wherein the imaging target is located between an illumination window and a viewport window..."; B. 1 "...moving a component of the image capture device[[or]], and wherein the component comprises a member selected from the group consisting of a zoom lens and an assembly comprising the image capture device..."; C. 1 "...a scale for use in positioning the imaging axis of the image capture device relative to the sample flowstream..." in the reply filed on 12/02/2021 is acknowledged.

Claim Objections
Claims 3, 7, 8 & 14 are objected to because of the following informalities:  the claim status markings are incorrectly stated.  
Claims 11 & 12 are objected to because of the following informalities: the claims recite both “autofocus” and “auto focus”.  Examiner suggests one terminology for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-6, 9-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flowcell" in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 13 & 15 do not clearly set forth the metes and bounds of the patent protection desired.  For example, claim 1 recites “wherein the image capture device is focused on the sample flowstream using a displacement distance”; claim 2 recites “wherein the particle analysis system is configured for combined viscosity and geometric hydrofocusing, wherein the sheath fluid has a sheath fluid viscosity that differs from the sample fluid viscosity by a viscosity difference in a predetermined viscosity difference range, and wherein the viscosity difference between the sheath fluid and blood fluid sample, in combination with the decrease in flowpath size, is effective to hydrofocus the sample flowstream at the imaging axis while a viscosity agent in the sheath fluid retains viability of cells in the sample flowstream leaving structure and content of the cells intact when the cells extend from the sample flowstream into the flowing sheath fluid”.  Claims 1, 2, 13 & 15 do not set forth any steps involved in the method as they are not written in conventional terminology positively reciting active method steps.  As such, it is unclear which limitations the applicants are trying to claim.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Regarding claim 15, the limitation “wherein the image capture device is focused on the sample flowstream by implementing a rotational adjustment between the flowcell and the image capture device” is unclear.  The claim does not set forth what the implementing step entails.  How and what is being implemented?  Is the rotational adjustment a mechanical or computational adjustment?  Is the applicant trying to claim a rotational adjustment of the imaging target?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-6, 9, 13 & 15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chupp et al. (US 5812419).
Regarding claim 1, Chupp et al. teach:

injecting the blood fluid sample (e.g., 812 C32/L12-14, Abstract & C57/L30-47+) into a flowpath (see e.g., flow pattern shown in Figs. 16, 31 & 34 for example) of a flowcell (170) so that the blood fluid sample fluid flows in a sample flowstream with a flowstream width greater than a flowstream thickness (see C29/L46-C30/L7 & Fig. 43 for example), the sample flowstream flowing through a decrease in flowpath size and traversing an imaging axis (see Figs. 16 & 34 for example); 
focusing an image capture device (e.g., optical detectors, C7/L15-28+; see also photodiode array detector 131 C42/L43-61+) by imaging an imaging target (e.g., flow chamber 300) having a position fixed relative to the flowcell (see Fig. 19 & C37/L13-40+ for example); and 
acquiring a focused image of the particles (C42/L29-31+), suitable for particle characterization and counting, within the flowstream with the image capture device (C11/L15-23, C12/L59-64, C38/L7-16+), wherein the image capture device is focused on the sample flowstream using a displacement distance (see Figs. 19, 64-67 & C40/L61-C43/L53 for example). 
The “wherein” clauses of claims 1, 2, 13 & 15 do not specify method steps.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer 135 USPQ 31 (BPAI 1961).  Further, it is noted that 

Regarding claims 2, 4-6, 9 & 13, Chupp et al. teach:
2. The method according to claim 1, further comprising flowing a sheath fluid along the flowpath of the flowcell (304, Fig. 16, C29/L46-C30/L7+), wherein the particle analysis system is capable of viscosity and geometric hydrofocusing (see Fig. 34 for example), wherein the sheath fluid has a sheath fluid viscosity that differs from the sample fluid viscosity by a viscosity difference in a predetermined viscosity difference range (see C20/L45-57 for example), and wherein the viscosity difference between the sheath fluid and blood fluid sample, in combination with the decrease in flowpath size, is effective to hydrofocus the sample flowstream at the imaging axis while a viscosity agent in the sheath fluid retains viability of cells in the sample flowstream leaving structure and content of the cells intact when the cells extend from the sample flowstream into the flowing sheath fluid (since specific condition of the sheath fluid or the sample fluid are not claimed, and all structural conditions have been taught, the limitation as broadly claimed would have been taught). 
4. The method of claim 1, wherein the imaging target is located between an illumination window (e.g., optics bench, C40/L61-C43/L53) and a viewport window (e.g., clear quartz block, C29/L47). 
5. The method of claim 1, wherein acquiring the focused image comprises adjusting a distance between the image capture device and the flowcell using the displacement distance (see C43/L8-36 for example). 
6. The method of claim 5, wherein adjusting the distance between the image capture device and the flowcell comprises moving a component of the image capture device, and wherein the component comprises a member selected from the group consisting of a zoom lens and an assembly comprising the image capture device (see C43/L8-36 for example). 
9. The method of claim 1, wherein the displacement distance is a distance along the imaging axis between the imaging target and the sample flowstream (see Figs. 65-67 for example). 
13. The method of claim 1, wherein the imaging target comprises a scale (see i.e., tapered portion “A” and “B” in Fig. 31) capable for use in positioning the imaging axis of the image capture device relative to the sample flowstream (see C31/L48-62 for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chupp et al. (US 5812419) in view of Mohan et al. (US 2014/0193892).
Regarding claims 10-12, Chupp et al. do not explicitly teach: 10. The method of claim 1 further comprising autofocusing, wherein the autofocusing step comprises: injecting a test fluid sample into the sheath fluid to form a test sample flowstream within the flow cell; obtaining a first focused image of the imaging target using the image capture device, the focused imaging target and the image capture device defining a first focal distance; obtaining a second focused image of the test sample flowstream using the image capture device, the focused test sample flow stream and the image capture device defining a second focal distance; and obtaining the displacement distance by calculating a difference between the first focal distance and the second 
Mohan et al. teach an imaging analysis system for cytometry (¶ 0310) comprising an automatic focusing imaging analysis (¶ 0227) performing multiple plane focal scans of target cells (¶ 0177-0182) and their distance (¶ 0131-0133); repeating autofocusing and image acquisition steps (¶ 0185); wherein the auto focus re-initiation signal comprises a member selected from the group consisting of a change in temperature, a decrease in focus quality, a lapsed time interval, or a user-input (¶ 0185).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the optical system of Chupp et al. with the automatically focusing multiple scanning imaging analysis system of Mohan et al. to reduce user input and increase efficiency (¶ 0227).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798